749 N.E.2d 984 (2001)
195 Ill. 2d 596
255 Ill. Dec. 502
PEOPLE State of Illinois, petitioner,
v.
Enoch WILDER, respondent.
No. 91451.
Supreme Court of Illinois.
June 29, 2001.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Wilder, 321 Ill.App.3d 608, 255 Ill. Dec. 256, 749 N.E.2d 357 (2001), reversing the circuit court's imposition of consecutive *985 sentences in this case. The appellate court is ordered to reconsider its judgment in light of People v. Wagener, 196 Ill. 2d 269, 256 Ill. Dec. 550, 752 N.E.2d 430 (2001).